         Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

TWIN MED, LLC                                 )
                                              )
              Plaintiff,                      )
                                              )
       vs.                                    )
                                              )         Case No. 4:19-cv-00415-KGB
SKYLINE HEALTHCARE LLC, et al.,               )
                                              )
              Defendants.                     )
                                              )

             BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                    PLAINTIFF’S FIRST AMENDED COMPLAINT

       Now come Defendants Skyline Healthcare, LLC; Joseph Schwartz, Searcy Holdings,

LLC d/b/a Searcy Health and Rehab; Lonoke Healthcare Center and Rehabilitation Facility, LLC

d/b/a Grand Prairie Care and Rehabilitation; Highlands of Little Rock West Markham, LLC d/b/a

Highlands of Little Rock at Midtown Therapy and Living Center; Midtown Therapy and Living

Center; Broadway Health Holdings, LLC d/b/a Broadway Health and Rehabilitation; Laurel

Brook Healthcare & Rehabilitation Center, LLC; Highlands of Little Rock South Cumberland

Holdings, LLC d/b/a Highlands of Little Rock at Cumberland Therapy and Living Center;

Highlands of Mountain View SNF Holdings, LLC d/b/a Highlands of Mountain View Therapy

and Living Center; Magnolia Health Holdings, LLC d/b/a Magnolia Health and Rehab; White

Hall Holdings, LLC d/b/a White Hall Health and Rehab; Linrock Health Care and Rehabilitation

Center LLC; Batesville Holdings, LLC d/b/a Batesville Health and Rehab; Heritage of Hot

Springs Holdings, LLC d/b/a Heritage of Hot Springs; Mine Creek Holdings, LLC d/b/a Mine

Creek Health and Rehab; Jonesboro Holdings, LLC d/b/a Jonesboro Health and Rehab;

Highlands of Fort Smith Holdings, LLC d/b/a Highlands of Fort Smith Therapy and Living
         Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 2 of 9




Center; Highlands of Stamps Holdings, LLC d/b/a Highlands of Stamps Therapy and Living

Center; Highlands of Rogers Dixieland Holdings, LLC d/b/a Highlands of Northwest Arkansas

Therapy and Living Center; Creekside Health Holdings, LLC d/b/a Creekside Health and Rehab;

Lindley Healthcare and Rehabilitation Center, LLC d/b/a Lindley Healthcare and Rehabilitation

Center; and Crown Point Healthcare & Rehabilitation Center, LLC (collectively “Defendants”)

by and through their undersigned counsel, and for their Brief in Support of Defendants’ Motion

to Dismiss Plaintiff’s First Amended Complaint, states as follows:

  I.   PROCEDURAL HISTORY

       On June 13, 2019, Plaintiff Twin Med, LLC (“Plaintiff”) initiated this matter through the

filing of its Complaint (Doc. No. 1) with the Clerk of this Court. In its Complaint, Plaintiff seeks

damages related to a Medical Supply Agreement through claims of breach of contract, unjust

enrichment, and fraud against numerous defendants. Plaintiff later filed a Notice of Dismissal

Pursuant to Rule 41(a)(1) (Doc. No. 3) relating to its claims against Defendants Stonegate

Health & Rehabilitation, LLC; Glenwood Health & Rehabilitation, LLC; and The Waters of

North Little Rock, LLC. On July 5, 2019, Defendant Madison Health & Rehab, LLC filed its

Answer to Complaint (Doc. No. 5) and denied each allegation contained in Plaintiff’s Complaint.

       On August 20, 2019, Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. No. 38)

was filed and asserted that Plaintiff’s Complaint failed to sufficiently state allegations to

establish subject matter jurisdiction and personal jurisdiction. The motion also argued that

Plaintiff’s Complaint failed to plead fraud with particularity, as required by Rule 9(b) of the

Federal Rules of Civil Procedure. In response to Defendants’ motion, Plaintiff requested that the

Court grant it leave to take jurisdictional discovery for the purpose of establishing subject matter

jurisdiction and personal jurisdiction, and also grant it leave to file an amended complaint. On

                                               -2-
           Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 3 of 9




March 19, 2020, the Court granted Plaintiff’s request to conduct limited jurisdictional discovery

and directed it to refile its motion for leave to amend its complaint within 120 days of the Court’s

Order.

         Plaintiff filed its Motion for Leave to File an Amended Complaint (Doc. No. 69) which

was subsequently granted on December 14, 2020. On that same date, Plaintiff’s First Amended

Complaint (Doc. No. 71) was filed with the Court. Defendant Madison Health & Rehab, LLC

filed its Answer to First Amended Complaint (Doc. No. 74) on December 23, 2020.

 II.     ARGUMENT

       A. INTRODUCTION

         Pursuant to Rules 8(a), 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

Procedure, Defendants request dismissal of Plaintiff’s Complaint based upon the following:

            i.   Plaintiff’s First Amended Complaint fails to establish that this Court has subject

                 matter jurisdiction and therefore, its First Amended Complaint must be dismissed.

          ii.    Plaintiff’s First Amended Complaint fails to establish that this Court has personal

                 jurisdiction over Defendants Joseph Schwartz and Skyline Healthcare, LLC and

                 therefore, these Defendants must be dismissed from this matter.

          iii.   Plaintiff’s First Amended Complaint fails to plead fraud with particularity, as

                 required by Rule 9(b) of the Civil Rules of Civil Procedure, and therefore Count

                 VI must be dismissed.

       B. Subject Matter Jurisdiction

         “Federal courts are courts of limited jurisdiction [and] possess only that power authorized

by Constitution and statute”. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (internal citations omitted). Further, it “is to be presumed that a cause lies outside this

                                                -3-
          Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 4 of 9




limited jurisdiction and the burden of establishing the contrary rests upon the party asserting

jurisdiction”. Id. (internal citations omitted).

        In actions brought under the Court’s diversity jurisdiction, the citizenship of a limited

liability company is defined by the citizenship of its member(s). See GMAC Commercial Credit

LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 828 (8th Cir. 2004). This is separate and distinct

from corporations whose citizenship is based upon place of incorporation and principal place of

business. See id. But because limited liability companies resemble partnerships and are not

incorporated, and since Congress has not provided otherwise, a limited liability company’s

citizenship is that of its member(s) for diversity jurisdiction purposes. See id. at 829 (holding that

since an LLC's citizenship is that of its members for diversity jurisdiction purposes, the court,

from the record, could not determine citizenship). It is well established that “[w]hen jurisdiction

is based on the diversity of citizenship, the pleadings, to establish diversity, must set forth with

specificity the citizenship of each of the parties.” Barclay Square Properties v. Midwest Federal

Sav. & Loan Ass’n, 893 F.2d 968, 969 (8th Cir. 1990) (emphasis added). A pleading which fails

to specifically allege the citizenship of each party is insufficient to establish diversity

jurisdiction. See id. Furthermore, the Eighth Circuit Court of Appeals has “long held that

‘resident’ does not mean ‘citizen’ in 28 U.S.C. § 1332(a).” Hargett v. RevClaims, LLC, 854 F.3d

962, 964 (8th Cir. 2017); see also, Reece v. Bank of N.Y. Mellon, 760 F.3d 771, 777 (stating that

“[w]hen it comes to diversity jurisdiction, the words ‘resident’ and ‘citizen’ are not

interchangeable”).

        In this matter, Plaintiff alleges that this “Court has jurisdiction over the parties and this

cause of action pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship

between the Plaintiff and the Defendants . . . .” (Doc. No 71, ¶ 29) However, Plaintiff’s First

                                                   -4-
          Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 5 of 9




Amended Complaint fails to specifically allege the citizenship of any unincorporated party,

including all limited liability companies named in the complaint and itself. (Doc. No 71, ¶¶ 1 -

28) Instead, Plaintiff’s First Amended Complaint alleges the “residency” of each and every party.

(Doc. No. 71, ¶¶ 1 - 28).

        Therefore, Plaintiff has again failed to satisfy its burden of establishing diversity

jurisdiction and this matter is presumed to be outside of this Court’s limited jurisdiction. See

Kokkonen, 511 U.S. at 377. Accordingly, Defendants request, pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure, and pursuant to Rule 8(a) which requires the complaint to

contain “a short and plain statement of the grounds upon which the court's jurisdiction depends,”

that this Court dismiss Plaintiff’s First Amended Complaint for lack of subject matter

jurisdiction.

      C. Personal Jurisdiction

        “In a diversity action, a federal court may assume jurisdiction over nonresident

defendants only to the extent permitted by the long-arm statute of the forum state, and by the due

process clause of the Fourteenth Amendment.” Burlington Indus. v. Maples Indus., 97 F.3d 1100,

1102 (8th Cir. 1996) (citing Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 818 (8th Cir.

1994)). The long-arm statute of Arkansas provides that “courts of this state shall have personal

jurisdiction of all persons, and all causes of action or claims for relief, to the maximum extent

permitted by the due process of law clause of the Fourteenth Amendment of the United States

Constitution.” Ark. Code Ann. § 16-4-101. Accordingly, the only issue requiring the Court’s

review is whether the exercise of personal jurisdiction comports with due process.

        “Due process requires ‘minimum contacts’ between the non-resident defendant and the

forum state such that ‘maintenance of the suit does not offend traditional norms of fair play and

                                              -5-
          Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 6 of 9




substantial justice.’” Burlington Indus., 97 F.3d at 1102 (citing World-wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 291 (1980)). In the Eighth Circuit, a determination as to the sufficiency

of defendant’s contacts is based upon the following five (5) factors, with the first three (3)

factors being of primary importance: “(1) the nature and quality of contacts with the forum state;

(2) the quantity of such contacts; (3) the relation of the cause of action to the contacts; (4) the

interest of the forum state in providing a forum for its residents; and (5) convenience of the

parties.” Id. (citing Land-O-Nod Co. v. Bassett Furniture Indus., Inc., 708 F.2d 1338, 1340 (8th

Cir. 1983). In matters where personal jurisdiction is challenged, it is the burden of the plaintiff to

show that personal jurisdiction exists. See id. (citing Gould v. P.T. Krakatau Steel, 957 F.2d 573,

575 (8th Cir.), cert. denied, 506 U.S. 908 (1992)).

              i. Joseph Schwartz

       This Court does not have personal jurisdiction over Defendant Joseph Schwartz based

upon the following: (i) he is a resident of New York; and (ii) Plaintiff’s First Amended

Complaint fails to meet its burden by not asserting any allegations which establish that

Defendant Joseph Schwartz, in his personal capacity, has minimum contacts with the State of

Arkansas. Further, Plaintiff is wrongly attempting to litigate a dispute between a New York

individual and a Delaware limited liability company in Arkansas. Accordingly, this Court,

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, should dismiss Defendant

Joseph Schwartz from this matter.

             ii. Skyline Healthcare, LLC

       This Court does not have personal jurisdiction over Defendant Skyline Healthcare, LLC

based upon the following: (i) it is a New Jersey limited liability company; (ii) it is not registered

as a foreign limited liability company in the State of Arkansas; and (iii) Plaintiff’s First Amended

                                                -6-
         Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 7 of 9




Complaint fails to meet its burden by not providing any allegations which establish that

Defendant Skyline Healthcare, LLC has minimum contacts with the State of Arkansas. Further,

Plaintiff is wrongly attempting to litigate a dispute between a New Jersey limited liability

company and a Delaware limited liability company in Arkansas. Accordingly, this Court,

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, should dismiss Defendant

Skyline Healthcare, LLC from this matter.

     D. Plaintiff’s Complaint Fails to Plead Fraud with Particularity

       Pursuant to Rule 9(b) of the Federal Rules of Civil Procedure, a party alleging fraud

“must state with particularity the circumstances constituting fraud or mistake.” The Eighth

Circuit Court of Appeals provided that “‘[c]ircumstances’ include such matters as the time, place

and contents of false representations, as well as the identity of the person making the

misrepresentation and what was obtained or given up thereby.” Bennett v. Berg, 685 F.2d 1053,

1062 (8th Cir. 1982).

       In support of its claim for fraud against Defendant Joseph Schwartz, Plaintiff alleges two

(2) separate false representations of material fact (Doc. No. 71, ¶¶ 80 – 81); however, Plaintiff’s

First Amended Complaint fails to specifically identify who made these representations of

material fact. Instead, Plaintiff’s First Amended Complaint alleges that Defendant Joseph

Schwartz “or his agent”, who is not identified, made these false representations of material fact.

(Doc. No. 71, ¶¶ 80 – 81) Additionally, Plaintiff’s First Amended Complaint fails to identify the

place where these representations were made to Plaintiff. Based upon Plaintiff’s failure to plead

fraud with particularity, Defendant Joseph Schwartz requests that this Court dismiss Count VI of

Plaintiff’s First Amended Complaint.



                                               -7-
         Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 8 of 9




III.   CONCLUSION

       Based upon Plaintiff’s failure to establish that this Court has subject matter jurisdiction

over this action, this Court, pursuant to Rules 12(b)(1) and 8(a) of the Federal Rules of Civil

Procedure, must dismiss Plaintiff’s Complaint. Additionally, and based upon Plaintiff’s failure to

establish that this Court has personal jurisdiction over Defendants Joseph Schwartz and Skyline

Healthcare, LLC, this Court, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure,

must dismiss Defendants Joseph Schwartz and Skyline Healthcare, LLC from this case. Lastly,

and based upon Plaintiff’s failure to plead fraud with particularity, this Court, pursuant to Rule

9(b) of the Federal Rules of Civil Procedure, must dismiss Count VI of Plaintiff’s First Amended

Complaint.

                                                    Respectfully submitted,

                                                    ROBERT J. FEDOR, ESQ., LLC
                                                    Robert J. Fedor (OH #0042653)
                                                    Admitted Pro Hac Vice
                                                    23550 Center Ridge Road, Suite 107
                                                    Westlake, Ohio 44145
                                                    (440) 250-9709
                                                    Fax: (440) 250-9714
                                                    rjfedor@fedortax.com
                                                    Attorney for Defendants

                                                    MCDANIEL RICHARDSON & CALHOUN
                                                    Bart Calhoun
                                                    1020 West Fourth Street, Suite 410
                                                    Little Rock, Arkansas 72201
                                                    Local Counsel for Defendants




                                              -8-
         Case 4:19-cv-00415-KGB Document 78 Filed 01/04/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2021, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF System which will send a notification of such filing to:


       Richard Donovan
       Betsy Baker
       ROSE LAW FIRM
       120 East Fourth Street
       Little Rock, Arkansas 72201-2893
       Attorneys for Plaintiff

       Ronald S. Burnett, Jr.
       PARKER HURST & BURNETT, PLC
       3000 Browns Lane
       Jonesboro, Arkansas 72401
       Attorney for Madison Health & Rehab, LLC

       I further certify that Defendant Pro Procurement Services, LLC was served, via U.S.
Mail, on January 4, 2020 at the following:

       Pro Procurement Services, LLC
       1 Lawrence Street
       Spring Valley, New York 10977

       Pro Procurement Services, LLC
       c/o Registered Agent Rabin Gold
       40 Vreeland Avenue, Suite 104
       Totowa, New Jersey 07512



                                                      ROBERT J. FEDOR, ESQ., LLC
                                                      Robert J. Fedor




                                                -9-
